Title: To James Madison from John Madison, 18 November 1803
From: Madison, John
To: Madison, James



Dear Sir
Charles Town 18 November 1803
On my arrival in this place I was sorrowfuly informed that Mr. Mayers, our presant teacher intends leaveing this in the spring. Words cannot express the sorrow which this inteligence caused me, as I have just began the latin language, and intended to have continued with him untill next fall, during which time I can acquire a sufficient knowledge of it to answer my purposes. But the evil which I shall sustain will be scarce felt when compaired with the loss of the school. The Trustees have made no exertions to obtain a nother teacher, and if they should procure one the situation of the academy will not permit it to continue as one long; and I fear (but hope my fears are groundless) that as soon as Mr Mayers shall leave it, that instant will it cease to become a place of resort to those whot expect or even wish to become eminent in life. But as we are so unfortunate as to loose one of the best of men, I am under the necessity of supplying his place, by seeking a nother. I am advised by Mr Daingerfield to go to Winchester, but as the regulation⟨s⟩ of the school are by no meanes desireable I am in hopes my father will not send me their; whilst on the other hand I am advised by M; Mayer⟨s⟩ and severall others to go to washington collag⟨e⟩ in this state, this place is universally appr⟨o⟩ved of by those who are acquainted with it and as I have long had a desire to Visit it I am in hopes my desir will now be gratified.

I now read of nights Rollins ancient history this is the most masterly, the most entertaining, and above all the most entertaining study I have yet experienced.
Nothing can in my opinion be more beneficial to young mind, than to know from whence government took its rise; the variou⟨s⟩ causes by which the most flourishing kingdom⟨s⟩ and empirs ware raised and destroyed; and the principles by which those governments are to be preserved.
It is of no less importance for us to study attentively the manners of diferent nations; their genius, laws, and customs; and especially to acquaint ourselves with the character and dispositions, the talents, virtues, and even vices of those men by whom they ware governed; and whose good or bad qualities contributed to grandeaur or decay of those states over which they presided.
These are the great objects which ancient history presents; exhibiting to our View all the kingdoms, and empirs of the then known world; and at the same time all the great men who ware any wise conspicuous; theirby instructing us by example rather than p[r]ecept in the arts of empire and of war, the principles of government, the rites of policy, the maxims of civil society, and the conduct of life which suits all ages and conditions.
We acquire at the same time, a nother knowledge which cannot but excite the attention of every person who has a tast and inclination for polite learning, I mean the manner in which the arts and sciences ware invented, cultivated, and improved; we their discover and trease, as it ware with the eye, their origin and progress; and percieve with admiration the nearer we approach to those countries which ware once inhabited by the sons of Noah, in the greater perfection we find the arts and sciences; and that they seem to be neglected or forgotton in proportion to the remoteness of nations from them; so that when men attempt to revive those arts and sciences, they ware obliged to go back to the source from which they origeonally flowed.
These are misteress exp[l]ained only by history and by which we can only form a judmment of human nature.
The farther I proceed in this excellent work the mare eager am I to press foward to the sequil; so that my love for it has become so great, that I fear I divote too much of time ⟨to⟩ it which should be divoted to the latin.
I hope you will let nothing prevent your pointing out all errors which I may have maid. Give my compliments to my aunt. I remain yours
John Madison
 

   
   RC (ViU). Torn.



   
   John Madison (1787–1809), the son of JM’s brother William, was doubtless in Jefferson County, Virginia (now West Virginia), to attend the Charles Town Academy that had been incorporated on 25 Dec. 1797 (W.Va. History 17 [1955–56]: 324; Charles H. Ambler, A History of Education in West Virginia from Early Colonial Times to 1949 [Huntington, W.Va., 1951], p. 66).



   
   John Madison may have omitted “not” here.



   
   This was probably Henry Daingerfield of Winchester, Virginia, a cousin of JM (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 2:254 n. 1).



   
   Winchester Academy had been authorized by the state legislature in 1786 (William Couper, History of the Shenandoah Valley [3 vols.; New York, 1952], 2:1223).



   
   The trustees of the Presbyterian college of Liberty Hall (now Washington and Lee University) near Lexington, Virginia, changed the name of the institution to Washington College in 1796, after receiving a gift of James River Company stock from George Washington. John Madison was enrolled there in the winter of 1804–5 (Ollinger Crenshaw, General Lee’s College: The Rise and Growth of Washington and Lee University [New York, 1969], pp. 14, 26, 28; John Madison to JM, 18 Feb. 1805 [NN]).



   
   Histoire ancienne des Égyptiens, des Carthaginois, des Assyriens, des Babyloniens, des Mèdes et des Perses, des Macédoniens, des Grecs, by Charles Rollin (1661–1741), was first published from 1730 to 1738. The first full English translation was completed in 1739.


